DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do et al. (US 2018/0350791 A1, hereinafter Do).
With regards to claim 1, Do discloses a semiconductor device, (FIGS. 5-6E) comprising: 
a logic cell (logic cell LC) on a substrate, (substrate 100) the logic cell including a first active region (NMOSFET region NR) and a second active region (PMOSFET region PR) that are spaced apart from each other in a first direction; (See FIG. 6B, where D1 is the first direction) 
a first active pattern (at least fin FN1) and a second active pattern (at least fin FN2) on the first active region and the second active region, respectively, the first and second active patterns each extending in a second direction that intersects the first direction; (See FIG. 6d, where D3 is the second direction) 
a plurality of gate electrodes (gate electrodes GE) that extend in the first direction and that each run across the first active pattern and the second active pattern; (See FIG. 5) 

a plurality of second connection lines (at least via patterns P1/VIr, upper portions of active contacts AC, and M1R) in a second interlayer dielectric (at least dielectric 140) layer on the first interlayer dielectric layer, the second connection lines extending parallel to each other in the first direction, (See at least FIG. 6c) wherein the logic cell has a first cell boundary (left boundary of at least FIG. 6D) and a second cell boundary (right boundary of at least FIG. 6D) that extend in the second direction, the first cell boundary and second cell boundary being opposite to each other in the first direction, (See FIG. 6D) wherein the first connection lines include: 
a first lower power line (connection portion CP) that extends along the first cell boundary; and 
a second lower power line (lower potions of active contact AC) that extends along the second cell boundary, and wherein the second connection lines include: 
a first upper power line (via pattern VIr) that vertically overlaps a first gate electrode of the gate electrodes; and 
an upper line (upper portion of active contact AC) disposed between the first gate electrode and a second gate electrode of the gate electrodes, when viewed in a plan view, 
wherein the first upper power line is electrically connected to at least one of the first lower power line and the second lower power line. (See FIG. 6D, where the active contacts AC and the connection portions CP are electrically connected) 

With regards to claim 2, Do discloses the semiconductor device of claim 1, wherein the upper line extends from the first active region to the second active region, and the upper line does not extend outward beyond the first cell boundary or the second cell boundary. (See FIG. 6D) 

With regards to claim 3, Do discloses the semiconductor device of claim 1, wherein the upper line does not vertically overlap any of the gate electrodes. (See FIG. 6D) 

With regards to claim 4, Do discloses the semiconductor device of claim 1, wherein, when viewed in plan view, the upper line is offset in the second direction from each of the gate electrodes. (See FIG. 6A and 6D) 

With regards to claim 5, Do discloses the semiconductor device of claim 1, further comprising a separation structure (gate dielectric GI) on at least one side of the logic cell, wherein the separation structure penetrates an upper portion of each of the first active pattern and second active pattern, (See FIG. 6C) and wherein the second connection lines further include a second upper power line (Mir (VSS)) that vertically overlaps the separation structure. (See at least FIG. 6C)

With regards to claim 6, Do discloses the semiconductor device of claim 1, further comprising a first source/drain pattern (source/drain SD1) and a second source/drain pattern (source/drain SD2) on an upper portion of the first active pattern and an upper portion of the second active pattern, respectively, wherein the first connection lines further include a plurality of lower lines (left-most portion of AC in FIG. 6D and gate contact GC in FIG 6C) between the first and second lower power lines, wherein a first lower line of the lower lines is electrically connected either to the first source/drain pattern or to the second source/drain pattern, (See FIG. 6D, where the AC connects to the source drain SD1) and wherein a second lower line of the lower lines is electrically connected to at least one of the gate electrodes. (See FIG. 6C, where the gate contact GC connects to the gate electrode GE)


With regards to claim 8, Do discloses the semiconductor device of claim 1, wherein the second connection lines further include a routing line (left-most connecting pattern CP of FIG. 6D) that extends outward beyond at least one of the first cell boundary and the second cell boundary.

With regards to claim 9, Do discloses the semiconductor device of claim 1, further comprising a device isolation layer (shallow trench ST1) that covers lower sidewalls of the first and second active patterns, wherein an upper portion of each of the first and second active patterns vertically protrudes beyond a top surface of the device isolation layer. (See FIG. 6D) 

With regards to claim 10, Do discloses the semiconductor device of claim 1, wherein the first active pattern includes a plurality of first channel patterns (fins FN1) that are vertically stacked, the second active pattern includes a plurality of second channel patterns (fins FN1) that are vertically stacked, the first gate electrode is on a top surface, a bottom surface, and opposite sidewalls of each of the first channel patterns, and the second gate electrode is on a top surface, a bottom surface, and opposite sidewalls of each of the second channel patterns. (See FIG. 5 and 6C, showing the placement of the gate electrodes GE on the fins FN1 and FN2) 

With regards to claim 11, Do discloses a semiconductor device, (FIGS. 5-6E) comprising: 

a separation structure (shallow trench ST2) on at least one side of the logic cell, the separation structure extending in the first direction and separating the logic cell from an adjacent logic cell; (See FIG. 6d, where D3 is the second direction)
a plurality of first connection lines (at least body P1 of gate contacts GC, lower portions of active contacts AC and connection portion CP) in a first interlayer dielectric layer (dielectric 110/130) on the logic cell, the first connection lines extending parallel to each other in a second direction that intersects the first direction; and 
a plurality of second connection lines  (at least via patterns P1/VIr, upper portions of active contacts AC, and M1R) in a second interlayer dielectric (at least dielectric 140) on the first interlayer dielectric layer, the second connection lines extending parallel to each other in the first direction, (See FIGS. 6C-6D) wherein the first connection lines include: 
a first lower power line (connection portion CP) that extends along a first cell boundary (left boundary of at least FIG. 6D) of the logic cell; and 
a second lower power line (lower potions of active contact AC) that extends along a second cell boundary (right boundary of at least FIG. 6D) of the logic cell, wherein the first cell boundary is opposite in the first direction to the second cell boundary, and 
wherein the second connection lines include a first upper power line (upper portion of active contact AC) that vertically overlaps the separation structure, wherein the first upper power line is electrically connected to at least one of the first lower power line and the second lower power line. (See FIG. 6D, where the active contacts AC and the connection portions CP are electrically connected)

With regards to claim 12, Do discloses the semiconductor device of claim 11, further comprising a plurality of gate electrodes (gate electrodes GE) that extend in the first direction and run across the PMOSFET and NMOSFET areas, wherein the second connection lines further include a second upper power line (via pattern VIr) that vertically overlaps a first gate electrode of the gate electrodes. (See FIGS. 6C-6D) 

With regards to claim 13, Do discloses the semiconductor device of claim 11, further comprising a plurality of gate electrodes (gate electrodes GE) that extend in the first direction and run across the PMOSFET and NMOSFET areas, wherein, when viewed in plan, the second connection lines further include an upper line (line M1r) that is offset in the second direction from each of the gate electrodes, wherein the upper line does not extend outward beyond the first cell boundary and the second cell boundary. (See FIG. 6D) 

With regards to claim 14, Do discloses the semiconductor device of claim 13, wherein the upper line does not vertically overlap any of the gate electrodes. (See FIG. 6A, where the contact AC does not overlap the gate electrodes GE) 

With regards to claim 15, Do discloses the semiconductor device of claim 13, wherein the second connection lines further include a routing line (left-most connecting pattern CP of FIG. 6D) that extends outward beyond at least one of the first cell boundary and second cell boundary.

With regards to claim 16, Do discloses a semiconductor device, (FIGS. 5-6E) comprising: 
a logic cell (logic cell LC) on a substrate, (substrate 100) the logic cell including a first active region (NMOSFET region NR) and a second active region (PMOSFET region PR)  that are spaced apart from each other in a first direction; (See FIG. 6B-6D, where D1 is the first direction)
a first active pattern (at least fin FN1) and a second active pattern (at least fin FN2)  on the first active region and the second active region, respectively, the first and second active patterns each 
a device isolation layer (shallow trench ST1) that covers lower sidewalls of the first active pattern and lower sidewalls of the second active pattern, an upper portion of each of the first and second active patterns vertically protruding beyond a top surface of the device isolation layer; (See FIG. 6D) 
a first source/drain pattern (source/drain SD1) and a second source/drain pattern (source/drain SD2) on the upper portion of the first active pattern and the upper portion of the second active pattern, respectively; a plurality of gate electrodes that extend in the first direction and run across the first and second active patterns; 
a plurality of first connection lines (at least body P1 of gate contacts GC, lower portions of active contacts AC and connection portion CP) in a first interlayer dielectric layer (dielectric 110/130) on the gate electrodes; and 
a plurality of second connection lines (at least via patterns P1/VIr, upper portions of active contacts AC, and M1R) in a second interlayer dielectric (at least dielectric 140) on the first interlayer dielectric layer, the second connection lines extending parallel to each other in the first direction, wherein the logic cell has a first cell boundary (left boundary of at least FIG. 6D) and a second cell boundary (right boundary of at least FIG. 6D) that extend in the second direction, the first cell boundary and the second cell boundary being opposite to each other in the first direction, (See FIG. 6D) wherein the first connection lines include: 
a first lower power line (connection portion CP) that extends along the first cell boundary; and 
a second lower power line (lower potions of active contact AC) that extends along the second cell boundary, and wherein the second connection lines include: 
a first upper power line (via pattern VIr) that vertically overlaps a first gate electrode of the gate electrodes; and 
an upper line (upper portion of active contact AC) disposed between the first gate electrode and a second gate electrode of the gate electrodes, when viewed in a plan view, 
wherein the first upper power line is electrically connected to at least one of the first lower power line and the second lower power line. (See FIG. 6D, where the active contacts AC and the connection portions CP are electrically connected) 

With regards to claim 17, Do discloses the semiconductor device of claim 16, wherein the upper line does not vertically overlap any of the gate electrodes. (See FIG. 6D)

With regards to claim 18, Do discloses the semiconductor device of claim 16, further comprising a separation structure (gate dielectric GI) on at least one side of the logic cell that separates the logic cell from an adjacent logic cell, (See FIG. 6C) wherein the separation structure penetrates the upper portion of each of the first and second active patterns, and wherein the second connection lines further include a second upper power line (Mir (VSS)) that vertically overlaps the separation structure. (See at least FIG. 6C)

With regards to claim 19, Do discloses the semiconductor device of claim 16, wherein the first connection lines further include a plurality of lower lines (left-most portion of AC in FIG. 6D and gate contact GC in FIG 6C) between the first and second lower power lines, wherein a first lower line of the lower lines is electrically connected either to the first source/drain pattern or to the second source/drain pattern, (See FIG. 6D, where the AC connects to the source drain SD1) and wherein a second lower line of the lower lines is electrically connected to at least one of the gate electrodes. (See FIG. 6C, where the gate contact GC connects to the gate electrode GE)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US 2018/0350791 A1, hereinafter Do).
With regards to claim 7, Do discloses the semiconductor device of claim 6.
However, Do does not explicitly teach wherein the gate electrodes are arranged in the second direction at a first pitch, the lower lines are arranged in the first direction at a second pitch, the second connection lines are arranged in the second direction at a third pitch, the third pitch is less than the first pitch, and the third pitch is greater than the second pitch.
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv) In the instant case, having different pitches (sizes) of the lines and their separations would not perform differently than the claimed invention.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US 2018/0350791 A1, hereinafter Do).
With regards to claim 20, Do discloses the semiconductor device of claim 19.
However, Do does not explicitly teach wherein the gate electrodes are arranged in the second direction at a first pitch, the lower lines are arranged in the first direction at a second pitch, the 
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A and In re Gardnerv) In the instant case, having different pitches (sizes) of the lines and their separations would not perform differently than the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.